Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 16, 2015

                                       No. 04-15-00068-CV

                                      John M. DONOHUE,
                                           Appellant

                                                 v.

                     SAN ANTONIO POLICE DEPARTMENT, ET AL,
                                    Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-12457
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER
        Appellant, an inmate acting pro se, filed a notice of appeal with this court on February 6,
2015. In his notice of appeal, appellant lists his address as a unit within the Texas Department of
Criminal Justice—Institutional Division. Appellant also filed an affidavit of indigency in this
court, asserting he cannot pay costs.

        Because appellant is an inmate and asserts he cannot pay costs, he must file in this on or
before April 6, 2015: (1) a separate affidavit listing the previous pro se actions he has filed; and
(2) a certified copy of his inmate trust account statement. See TEX. CIV. PRAC. & REM. CODE
ANN. § 14.002(a) (West Supp. 2014) (applying affidavit and other requirements to inmate
appeals effective January 1, 2012); id. § 14.004 (requiring pro se inmate asserting inability to pay
costs to file detailed list of previous pro se actions and certified copy of inmate’s trust account
statement).

        The affidavit and certified statement must be timely filed and meet the applicable
statutory requirements. See id. § 14.004(a) (affidavit of actions); id. § 14.004(b) dispositions; id.
§ 14.004(c) (account statement).

       Appellant is advised that his appeal will be dismissed for want of prosecution if he fails
to timely comply with this order. See TEX. R. APP. P. 42.3(c) (stating appellate court may
dismiss appeal if appellant fails to comply with court order); Douglas v. Turner, No. 10-13-
00031-CV, 2013 WL 2245653, at *2 (Tex. App.—Waco May 9, 2013, no pet.) (dismissing
appeal where inmate failed to comply with Chapter 14 requirements; cf. Amir-Sharif v. Mason,
243 S.W.3d 854, 857 (Tex. App.—Dallas 2008, no pet.) (recognizing trial court may dismiss
indigent inmate’s suit without notice or hearing for failing to file previous actions affidavit).


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court